DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding to claims 1, 14, and 15, there does not appear to be a written description of the claimed limitation “determining whether or not the second  other communication apparatus is in the wireless network and controls the transceiver so as to transmit the second radio signal in a case where the second other communication apparatus is in the wireless network and the controller controls the transceiver not to transmit the second radio signal in a case where the second other communication apparatus is not in the wireless network” in the application as filed. Fig. 1 paragraphs 0022-0028 of the specification discloses all the communication apparatuses 102-104 are in the wireless network 100. Examiner found no such teaching in the specification discloses of the claimed limitation specifically of when the communication apparatus is not in the wireless network. It appears that applicant have incorrectly amended the claimed by adding new matter into the claims for the purpose of avoiding the prior art.
Claims 2-13 are rejected similarly since they are depend upon claim 1.
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. Regarding applicant’s argument on pages 2-3 in the Remarks, applicant asserted the Specification paragraph 0027 discloses of the claimed limitation “determining whether or not the second  other communication apparatus is in the wireless network and controls the transceiver so as to transmit the second radio signal in a case where the second other communication apparatus is in the wireless network and the controller controls the transceiver not to transmit the second radio signal in a case where the second other communication apparatus is not in the wireless network”, the examiner disagreed with such assertion. The paragraph 0027 discloses of STAs or wireless terminals capable of using different IEEE802.11 standards. In such one scenario a wireless terminal can be using IEEE802.11ax standard while another “controls the transceiver not to transmit the second radio signal in a case where the second other communication apparatus is not in the wireless network”. The paragraph does not mention of any scenario in which a first wireless terminals is in wireless network and the second wireless terminal is not in the wireless network, and control of such signal transmission per se. Furthermore, the paragraph does not discloses any determination of whether a wireless terminals is in the wireless network as claimed. Examiner broadly interpreted the paragraph to disclose of the plurality wireless terminals using different IEEE802.11 standards would have different signal processing. It seems applicant attempt to claimed new matter by interpreting beyond what the paragraph description would reasonably suggest. Based on the reasons set forth here the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DUC T DUONG/Primary Examiner, Art Unit 2467